

	

		II 

		109th CONGRESS

		1st Session

		S. 398

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Santorum (for

			 himself and Mr. Bayh) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to expand the expensing of environmental remediation costs.

	

	

		

			1.

			Expansion of expensing of environmental remediation

			 costs

			

				(a)

				Provision made permanent

				Section 198 of the Internal

			 Revenue Code of 1986 (relating to expensing of environmental remediation costs)

			 is amended by striking subsection (h).

			

				(b)

				Expansion of eligible contaminates

				

					(1)

					In general

					Section 198(c)(1)(B) of the

			 Internal Revenue Code of 1986 (defining qualified contaminated site) is amended

			 by striking hazardous substance and inserting hazardous

			 or toxic substance, or in which is located 1 or more structures in which such

			 substance is found or of which such substance is a part.

				

					(2)

					Hazardous or Toxic substance

					Section 198(d)(1) of such

			 Code (defining hazardous substance) is amended—

					

						(A)

						by inserting or

			 toxic after hazardous in the matter preceding

			 subparagraph (A),

					

						(B)

						by striking

			 and at the end of subparagraph (A),

					

						(C)

						by striking the period at the

			 end of subparagraph (B) and inserting a comma, and

					

						(D)

						by adding at the end the

			 following new subparagraphs:

						

							

								(C)

								any substance which is

				listed as an extremely hazardous substance under section 302(a) of the

				Emergency Planning and Community Right-to-Know Act of 1986, and

							

								(D)

								any oil (as defined in

				section 1001(23) of the Oil Pollution Act of 1990).

							.

					

					(3)

					Conforming amendments

					

						(A)

						Paragraphs (1) and (2) of

			 section 198(b) of such Code are each amended by inserting or

			 toxic after hazardous.

					

						(B)

						Section 198(d)(2) of such

			 Code is amended by striking of such Act and all that follows and

			 inserting of the Comprehensive

			 Environmental Response, Compensation, and Liability Act of 1980 by

			 reason of subparagraph (A) or (C) of subsection (a)(3) thereof..

					

						(C)

						The heading for section

			 198(d) of such Code is amended by inserting or Toxic after

			 Hazardous.

					

				(c)

				Elimination of recapture on sale

				Section 198 of the Internal

			 Revenue Code of 1986 is amended by striking subsection (e) and by redesignating

			 subsections (f) and (g) as subsections (e) and (f), respectively.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to expenditures paid or incurred after the date of the

			 enactment of this Act in taxable years ending after such date.

			

